DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/18 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 50, shown in Figs. 2 and 3; 24a, shown in Figs. 3 and 4; 44, shown in Fig. 4; and 24c, shown in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action 

Specification
The disclosure is objected to because of the following informalities: reference numbers 50, 24a, 44, and 24c are shown in the drawings but are not described in the specification, and reference number 40 is used both for an “insulating filler” and a “coil” on page 8 line 16 of the specification.  
Appropriate correction is required.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 line 11 has the limitation “a needle electrode” both in lines 1 and 11 so that it cannot be determined how many electrodes are required. The objection could be obviated by amending the limitation on line 11 to “[[a]] the needle electrode.” Examiner’s note
 Claim 1 line 11 has the limitation “has sharp part” which is not grammatically correct. The objection could be obviated by amending the limitation to “has a sharp part” or “has sharp parts.”
Claim 1 line 13 has the limitation “a direction physical contact” which does not make sense. The objection could be obviated by amending the limitation to “a direct physical contact.”
Claim 5 line 1 has the limitation “the first core member” which lacks antecedent basis in the claims. The objection could be obviated by amending the limitation to “the first core 
Claim 5 line 5 has the limitation “the second core member” which lacks antecedent basis in the claims. The objection could be obviated by amending the limitation to “the second core 
Examiner’s note: Although “the interior of the case” in claim 1 line 3 and “the interior of the housing in claim 1 line 10 lack antecedent basis, they are not objected to because an interior is inherent in the case and the housing. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 has the limitations “the upper side” and “the lower side” which are indefinite because a) they lack antecedent basis in the claims, and b) they are ambiguous because the upper side and lower side of what cannot be determined, and they could refer to any of several different structures. Claims 5 – 10 are rejected for depending from a rejected claim.
Claim 9 is indefinite because the meaning of “a change rate of high voltage of the cluster ionizer at 20°C below zero is not more than 5%” cannot be determined. The specification at page 10 line 9 to page 11 line 3 and Table 2 discuss changes of high pressure, not voltage, and the references to 500 V and 100 V do not inform a reader as to what the 5% number refers to. The Office notes that measurements of a rate typically refer to a measurement of some parameter over time, and no time scale is discussed in the claims or the specification. 
Examiner’s note: in claim 8, the limitation “hard epoxy resin” is not rejected as being an indefinite relative limitation under 112b because the specification at page 9 line 16 to page 10 line 3 including Table 1 describes hard versus soft epoxy resin such that its meaning can be determined with reasonable specificity. 
Examiner’s note: in claim 10, the limitation “the cluster ionizer has an impregnation rate of not less than 95%” is not rejected as being an indefinite relative rate as an impregnation degree for a cross-sectional area measured when the hard resin is cut open. A person having ordinary skill in the art would understand that the area is 95% cured epoxy resin and 5% voids. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 10-1334112 B1 English machine translation) (hereinafter “Jeong”) in view of Kim et al. (US 7,453,682 B2) (hereinafter “Kim”) and further in view of the ELIM Electronics Corp. Cluster Ionizer web page downloaded from the Wayback Machine at https://web.archive.org/web/20161018190605/http://www.elim.com/products/cluster-ionizer/ (hereinafter “Elim). Jeong and Elim are in the applicant’s field of endeavor, a .
Regarding claim 1, Jeong discloses a cluster ionizer (1) for a vehicle (Title, Abstract) using an electrode (20, 22), the cluster ionizer comprising: a housing (2), wherein an ion generating element (assembly described starting at p. 3 lines 26 – 35) for generating positive ions and negative ions by applying a driving voltage (p. 3 lines 26 – 35), and a winding coil (30) and a circuit board for generating the driving voltage that is applied to the ion generating element are mounted in the interior of the housing (p. 3 lines 26 – 35) having a hollow housing part (3 or 4, Fig. 3) that is communicated with the outside of the housing and is blocked from the interior of the housing (2, Fig. 3), wherein the coil (30, p. 5 line 25) is wound in the interior of the housing having the hollow housing part (Fig. 4), and a core of a ferrite material (10, p. 6 line 1) is inserted into and disposed in the hollow housing part in which the coil is wound (Figs. 2 – 4), wherein the interior of the housing is filled with an insulating filler (40, Figs. 1 – 4, p. 6 lines 25 – 27). Jeong does not explicitly disclose the electrode is a needle
Kim teaches the electrode is a needle electrode (electrode assembly shown in annotated Fig. 1 below, the capitalized annotations denoting claim limitations); and wherein a needle electrode that has sharp part (ends of electrodes all have sharp points in annotated Fig. 1), opposite ends of which are formed sharply to have two needle shapes as the ion generating elements, and a substantially T-shaped protection part extends between the sharp parts so that a direction physical contact with the sharp parts is interrupted (annotated Fig. 1, below). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Jeong by adding the needle electrode with the T-shaped part as taught by Kim in order to provide structure that emits ions from the tips of the electrodes more easily than the blunt ends disclosed by Jeong. Examiner’s note: the term “substantially” is not rejected under 112b as being an indefinite relative term because one of ordinary skill in the art would know what is meant by “substantially T-shaped.” MPEP 2173.05(b), III, D. Kim does not explicitly teach a case; and the housing disposed in the interior of the case.

    PNG
    media_image1.png
    678
    688
    media_image1.png
    Greyscale

Elim teaches a case (see annotated screen shots below, the capitalized annotations denoting claim limitations); and the housing disposed in the interior of the case (annotated screen shots, the housing shown being disposed in the interior of the case since the electrodes are protruding through the top of the case). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Jeong by adding the case as taught by Elim in 

    PNG
    media_image2.png
    263
    340
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    286
    600
    media_image3.png
    Greyscale

Regarding claim 4, Jeong further discloses the core of a ferrite material (10) includes a first core (10a) that is inserted from the upper side to the lower side, and a second core (10b) inserted from the lower side to the upper side (Figs. 2 and 3).
Regarding claim 5, Jeong further discloses the first core member (10a) includes: a core portion inserted into the hollow housing part (3 or 4, Figs. 3 and 4); an extending portion extending to an upper end core portion horizontally (14a); and a support portion 
Regarding claim 6, Jeong further discloses the extending portion (14a) and the support portion (16a) of the first core member (10a) and the extending portion (14b) and the support portion (16b) of the second core member (10b) are compulsorily fitted with each other by a stapler-shaped elastic body (19, Figs. 1 – 4) to be elastically supported (functional limitation supported at p. 6 lines 23 – 24 and the figures).
Regarding claim 7, Jeong further discloses grooves are formed at portions of the first core member and the second core member (unnumbered grooves in 10a and 10b, Figs. 1 – 4), at which the stapler-shaped elastic body is disposed (19), such that the elastic body is fixed to the first core member and the second core member (Figs. 1 – 4).
Regarding claim 8, Jeong further discloses the filler (40) is a hard epoxy resin (p. 6 line 28).
Regarding claim 9, as far as the claim can be understood given the 112b rejection above, Jeong further discloses a change rate of high voltage of the cluster ionizer at 20°C below zero is not more than 5% (p. 4 lines 12 – 13).
Regarding claim 10, Jeong further discloses the cluster ionizer has an impregnation rate of not less than 95% (p. 4 line 13).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong as modified by Kim and Elim as applied to claim 1 above, and further in view of Hara (US 5,248,324) (hereinafter “Hara”). Hara is reasonably pertinent to a problem faced by the inventor because it teaches design details of ionizer electrodes. These four references, when considered together, teach all of the elements recited in claim 2 of this application. Jeong as modified by Kim and Elim as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses sections of ends of the T-shaped protection parts form waved surfaces. Jeong as modified by Kim and Elim does not explicitly disclose this additional limitation.
Hara teaches ends of the T-shaped protection parts (the ends and also the middle of 22) form waved surfaces (saw-toothed sections 26, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Jeong by adding the waved surfaces as taught by Hara in order to provide even more sharp points that facilitate the formation of ions by the ionizer assembly than by the relatively flat surfaces of the Kim reference. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong as modified by Kim and Elim as applied to claim 1 above, and further in view of Curtis et al. (US 7,501,765 B2) (hereinafter “Curtis”). Hara is reasonably pertinent to a problem faced by the inventor because it teaches design details of ionizer electrodes. These four references, when considered together, teach all of the elements recited in claim 3 of this .
Curtis teaches ends (18) of the T-shaped protection parts (represented by electrode 12, Fig. 1) are coated with a silicon material (silicon carbide, col. 3 lines 43 – 51). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Jeong by adding the silicon coating as taught by Curtis in order to reduce the potential for corrosion and degradation (Curtis, col. 3 lines 49 – 51). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nomura et al. (JP 2009-231087A) was cited in the International Search Report of corresponding application PCT/KR2017/015235 as being relevant to claim 3. 
Lee (KR 10-2015-0109193 A and English machine translation) was cited in the International Search Report of corresponding application PCT/KR2017/015235 as being relevant to claims 1 – 10 as teaching electrodes and a T-shaped protection part.
Choi (US 7,258,730 B2) teaches multiple parallel needle electrodes and is relevant to electrode design in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746